Mr. Chief Justice Brantly:
I concur in the result reached by Mr. Justice Milbum in the foregoing opinion, but do so on the ground that the district court was justified in refusing to hear the motion to dissolve the injunction because the relators had disregarded the rule of the district court requiring the affidavits to be filed and served with the notice of motion. Objection was made by the plaintiffs in No. 8,059 on this ground at their earliest opportunity, and the only proper course for the court to pursue under the circumstances was to enforce the rule by refusing to hear the motion on this ground. It was, therefore, unnecessary to proceed to a hearing of .the evidence upon the question whether the matter presented by the motion was in fact res adjudicata. Without expressing an opinion as to the correctness of Mr. Justice Milhum’s conclusions on this branch of the case, I do not think a consideration of the question involved at all necessary to a decision.